DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed November 23, 2022 have been received and entered into the case. Claims 1 – 2 and 5 – 14 are pending and have been considered on the merits.  All arguments have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 5 – 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Bicalho et al. (WO 2013/130624 OR US 2015/0044172, cited by US 2015/0044172) as evidenced by “About Dairy Cows”; and Bar-Peled et al. (1997), Buskirk et al. (1995) OR Clark et al. (1962).
Regarding claim 1, Bicalho teaches methods of administering a composition comprising Faecalibacterium species (abstract) to calves (0006), wherein the animal produces large volumes of milk, has long lactating periods (0032-0033), wherein weight gain is improved and diarrhea is prevented (abstract). Note that cows only produce milk after they have given birth (see “About Dairy Cows). In this regard, the cows of Bicalho must also have been bred and milked when evaluating the volumes of milk and lactating periods.
The reference does not specifically teach administering “an amount effective to improve milk production in the animal when the animal begins lactation.”  However, the claim encompasses administering any amount of Faecalibacterium species to animals that are not yet lactating as it is impossible to determine whether “an effective amount” has been administered.  Further, the recitation to “improve” milk production does not require any particular result since one cannot measure an improvement that has not yet occurred.  Still further, the claim encompasses preventative type administration to any animal that might later lactate, since any amount of Faecalibacterium would appear to result in an improved milk production compared to an animal that does not receive the Faecalibacterium (per applicant’s specification, p.19, figure 2).  Thus, in practicing the methods of Bicalho, one is inherently practicing the claimed method.  
Further, Bicalho teaches administration of the Faecalibacterium prevents and reduces diarrhea (abstract, 0005, 0126).  It is noted that the instant specification teaches the same results (specification p.19, Results).
Still further, Bicalho teaches administration of the Faecalibacterium increases weight gain in the calves (abstract, 0005-0008, claims 1,22).  At the time the claims were filed, it was known in the art that increased weight gain in calves results in higher (or improved) milk production when lactation begins.  In support, Bar-Peled teaches calves with higher daily weight gain, higher body weight at conception and higher weight at calving all had higher milk production that those with lower body weights (abstract, introduction); Buskirk teaches heifers with higher body weight results in higher milk production (abstract); while Clark teaches cows with higher body weight demonstrate higher milk production (abstract).  Thus, as evidenced by the prior art, when administering the compositions of Bicalho in amounts effective to improve weight gain, one is also necessarily administering in an amount effective to improve milk production in the animal when the animal begins lactation.
Regarding claim 2, the species is F. prausnitzii (0006).
Regarding claims 5 - 10, the animal is a domestic animal selected from cattle, sheep, swine, goats, horses and calves and the animal is less than 1 week, month or two months in age (0006).
Regarding claims 11 – 12 and 14, the composition is formulated as a powder, bolus, gel, drench, capsules or part of a milk replacer, and may further include an energy substrate, mineral, vitamin or combination thereof (0006-0007).
Regarding claim 13, the composition may further include Lactobacillus acidophilus, lactis, plantarum, casei; Bacillus subtilis, licheniformis; Enterococcus faecium; Bifidobacterium bifidum, longum, thermophilum; Proprionibacterium jensenii; yeast; or combinations thereof (0006).
	Therefore, the reference anticipates the claimed subject matter.

Response to Arguments
Applicant argues that the prior art does not teach breeding and milking the cows.
However, this argument fails to persuade. Since cows only produce milk after giving birth, the cows of the prior art must also have been bred and milked prior to evaluating the volumes of milk and lactating periods.
For these reasons, the claims are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699